Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.

Claims Status:
Claims 1-3 and 11 have been cancelled.
Claims 4-10 and 12-18 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 9/6/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 4-10 and 12-18 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendment has overcome this rejection. Claim(s) 4-10, 14-16 and 18 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page). Applicant’s amendment has overcome this rejection. Claim(s) 4-10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (Acute Medicine & Surgery 2018 (published online October 24, 2017);5:113-118) as evidenced by Sun et al. (Abstract in: Heart 2012;98(suppl 2):E195; 1 page). Applicant’s amendment has overcome this rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-10 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15) and Allen et al. (Int J Vasc Med 2016; hereinafter Allen2016) and Rubinshtein et al. (European Heart Journal 2010;31:1142-1148) and Matsuzawa et al. (J Am Heart Assoc. 2013;2(6):21 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    274
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    850
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    780
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    320
    777
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    773
    815
    media_image5.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 4 and 5, Sakai et al. is published in Vascular Health and Risk Management journal and is read by medical artisans astutely aware of vascular health and risk management in vascular health. Sakai et al. teach methods of improving vascular endothelial function (title) by having patients drink 7 ppm H2 (3.5 mg H2 in 500 ml water) to protect from detrimental ROS by neutralization of ROS (Abstract; Conclusion), thus administering hydrogen gas in water to a subject, which inherently inhibits blood coagulation by increasing mitochondrial hydrogenase activity. Instant claim 4 does not exclude administration of the hydrogen gas in water. Sakai et al. also teach assessing endothelial dysfunction through measurement flow-mediated dilation (FMD) for a baseline and then again after drinking high H2 water (abstract). Sakai et al. also disclose that: “hydrogen gas was produced in an acrylic resin tube in an elastic poly(ethylene terephthalate) (PET) bottle filled with 530 mL of water by mixing 75% of metal aluminum grains with 25% of calcium hydroxide (by weight) and 0.5 mL of water.” (page 593, Preparation of high-H2 water and placebo water). It is merely semantics to call the bottle of Sakai et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). 
Regarding instant claims 6-10 and 14-16, Sakai et al. disclose methods of improving vascular endothelial function (title) by having patients daily drink 7 ppm H2 (3.5 mg H2 in 500 ml water) to protect from detrimental ROS by neutralization of ROS (Abstract; Conclusion) where “daily” reads on 2 or more days. 7 ppm is at least about 1.6 ppm molecular hydrogen of instant claims 14 and 15. Metabolism is inherently improved, mitochondria are inherently protected by improved mitochondrial function or by electron rectification and the molecular hydrogen decreases a mitochondrial membrane potential in the subject by an uncoupling effect on mitochondria and blood coagulation is inherently cured because the same hydrogen gas is administered by Sakai et al. as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Additionally, the instant specification merely teaches that the anticoagulation agent of the present invention, namely hydrogen, improves blood clotting by increasing mitochondrial hydrogenase activity (page 7, lines 9-10) which will naturally happen when the subject is administered the hydrogen composition of Sakai et al. Please note that: “[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d at 1578; see also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376–77 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”). 
Regarding instant claim 18, Sakai et al. report that the saturation concentration of H2 in water is 1.6 ppm (page 595, left column) and therefore the 7 ppm H2 administered to the subject is water supersaturated with molecular hydrogen.
Regarding claims 4, 6, 7, 9 and 10, Allen2016 teaches that both FMD and peripheral artery tonometry (PAT) measured with an EndoPAT device are used to determine endothelial function and were the reactive hyperemia index (RHI) as determined by PAT was less than 2 (abstract; 2.2-2.3). Allen2016 teaches that FMD requires considerable skill and experience while PAT is an attractive alternative to FMD because PAT requires less training and experience and is largely automated (page 2 second paragraph). Allen2016 also teaches that RHI was calculated from pre- and post-occlusion measurements by the device (2.2). Thus, PAT is a commonly used for determining RHI is patients at risk for endothelial dysfunction/disease. 
Regarding claims 4, 6, 7, 9 and 10, Rubenshtein et al. teach a low RHI value derived from the EndoPAT signal was associated with a higher incidence of adverse events (discussion), hence an indicator of poor vascular endothelial function. Rubenshtein et al. also teaches that endothelial dysfunction may be associated with myocardial ischaemia (page 1142, upper right column; Table 2) and that RHI is related to multiple traditional and metabolic risk factors and correlated to adverse outcome events (page 1143, upper left column) and maybe useful for the identification of patients at risk for cardiac adverse events (Abstract conclusion).
Regarding claims 9 and 10, Matsuzawa et al. teach that RHI assessed by PAT can noninvasively evaluate endothelial function and predict cardiovascular events in high-risk patients such as cardiovascular death, myocardial infarction, unstable angina, ischemic stroke, coronary revascularization, heart failure-induced hospitalization, aortic disease, and peripheral arterial disease (Abstract). Matsuzawa et al. state: “Patients with advanced endothelial dysfunction as identified by the lower RHI might have vulnerable vasculature and endothelium. Clinical evaluation of endothelial function with RHI could provide useful and complementary prognostic information to improve risk assessment for the near-future cardiovascular events in high-risk patients.” (page 19, right column).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sakai et al. is that Sakai et al. do not expressly teach a step of determining a reactive hyperemia index (RHI) of a subject and if the RHI is less than 2 then determining the subject suffers from poor vascular endothelial function and at risk of one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction and cardiovascular disease and administering molecular hydrogen or hydrogen gas in about 1000 ml of water containing about 7 ppm molecular hydrogen administered to the subject per day for two or more days. This deficiency in Sakai et al. is cured by the teachings of Allen2016,  Rubenshtein et al. and Matsuzawa et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a cardiovascular medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cardiovascular medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Sakai et al. a step of determining a reactive hyperemia index (RHI) of a subject and if the RHI is less than 2 then determining the subject suffers from poor vascular endothelial function and at risk of one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction and cardiovascular disease and administering molecular hydrogen or hydrogen gas in about 1000 ml of water containing about 7 ppm molecular hydrogen administered to the subject per day for two or more days, as suggested by Allen2016,  Rubenshtein et al. and Matsuzawa et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sakai et al. is directed to improving endothelial function (title) and use FMD to assess endothelial function (Abstract). Allen2016 renders obvious FMD and peripheral artery tonometry (PAT) to measure endothelial function where the RHI is found using PAT and has values less than 2 indicating dysfunction of endothelial function. Thus, the cardiovascular artisan in this art understands that both FMD and PAT are used to assess endothelial function and values less than 2 are indicative of dysfunction. Furthermore, Allen2016 discourages the use of FMD and provides a motivation to select PAT as an attractive alternative to FMD. Accordingly, the ordinary artisan would use PAT as a diagnostic for endothelial dysfunction where the RHI determined less than 2 from PAT indicates the subject suffers from poor vascular endothelial function and is an indication of risk for one or more of embolism, thrombosis, atherosclerosis, cerebral infarction, myocardial infarction and cardiovascular disease, which are all known to the cardiovascular artisan in this art and obvious over the teachings of at least Matsuzawa et al., in the method of Sakai et al. with a reasonable expectation of success. The artisan would then administer the molecular hydrogen composition of Sakai et al. to improve the vascular endothelial cell function, inhibit blood coagulation, improve metabolism and protect mitochondria with a reasonable expectation of success. 
Regarding the concentration, Sakai et al. already suggest 7 ppm in 500 ml of water. Increasing the volume to about 1000 ml of water containing about 7 ppm molecular hydrogen is not inventive without more because the same concentration of molecular hydrogen is administered with the same expected results. There is no evidence that the volume administered is critical. See MPEP 2144.05 (II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over and Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15) and Allen et al. (Int J Vasc Med 2016; hereinafter Allen2016) and Rubinshtein et al. (European Heart Journal 2010;31:1142-1148) and Matsuzawa et al. (J Am Heart Assoc. 2013;2(6):21 pages), as applied to claims 4-10 and 14-18, in further view of  Sano et al. (Acute Medicine & Surgery 2018 (published online October 24, 2017);5:113-118) and Suzuki et al. (US 20190015446; effective filing date of 12/21/2016). 
 Applicant claims, for example:

    PNG
    media_image6.png
    155
    768
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    173
    773
    media_image7.png
    Greyscale

Sakai et al., Allen2016, Rubinshtein et al. and Matsuzawa et al. are discussed in detail above. 
With regard to instant claims 4, 5, 12 and 13, Sano et al. teach the use of hydrogen gas in relation to various aspects of emergency and critical care medicine, including acute myocardial infarction, cardiopulmonary arrest syndrome, contrast‐induced acute kidney injury, and hemorrhagic shock (Abstract) and disclose: “High-pressure gas cylinders were filled with a mixture of hydrogen (1.3%), oxygen, and nitrogen that was directly inhaled by the patients.” (page 114, lower right column), thus administering hydrogen gas to a subject that implicitly inhibits blood coagulation by increasing mitochondrial hydrogenase activity. It is merely semantics to call the gas cylinder of Sano et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). 
With regard to instant claims 4, 5, 12 and 13, Suzuki et al. teach inhalation of hydrogen gas composition (claim 1) provided by a hydrogen gas generation apparatus or container containing hydrogen gas (claim 12) at a concentration of 0.1 to 4.0% (claim 9; [0050]) that is continuously administered for at least 18 hours (claim 6) and even days ([0060]) to treat myocardial infarction (claim 11) and pulmonary embolism [0044]. Suzuki et al. teach that: “The dose interval and the number of doses of the pharmaceutical composition of the present invention can be appropriately set to a proper dose interval and number of doses according to the symptoms of the patient.”
The difference between the instant application and Sakai et al. is that Sakai et al. does not expressly teach wherein hydrogen is administered at a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day. This deficiency in the combined teachings of Sakai et al. Allen2016, Rubenshtein et al. and Matsuzawa et al. is cured by the teachings of Sano et al. and Suzuki et al.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Sakai et al. wherein hydrogen is administered at a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day, as suggested by Sano et al. and Suzuki et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The artisan is aware from the combined references that hydrogen gas can be administered in water, as suggested by Sakai et al., or as an inhaled gas as suggested by both Sano et al. and Suzuki et al., to achieve the same effect. Thus, one form of administration is obvious over the other.  Furthermore, the art suggests a concentration range and duration of administration for the treatment. It is merely weighing the subject and routine optimization of the dosage amount over time by the medical artisan to determine the most efficacious amount for the subject which can be determined on a patient by patient basis as suggested by Suzuki et al. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). See also MPEP 2144.05 (II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Absent any criticality, a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day is obvious to the ordinary medical artisan in this field especially when Suzuki et al. teach continuous administration of 0.1-4.0% hydrogen for hours to days. Also note that Sano et al. teach that the blood level of hydrogen gas rapidly declines after discontinuation of inhalation (page 114, right column) and therefore the ordinary artisan is motivated to provide longer duration of administration to keep the blood level of hydrogen gas at a therapeutically effective level which means administration of the gas for longer periods of time and overall larger dosage amounts per kg mass of the subject administered per day until the desired outcome is achieved. Accordingly, a dosage between about 70 and 350 or between about 100 and 200 mg per kg mass of the subject per day cannot be seen as inventive without more.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments have been carefully considered but are moot in view of the new grounds of rejection. The Examiner has shown with evidence that the artisan in this art is aware and motivated to determine the RHI of a subject and that an RHI value of less than 2 indicates risk for the claimed adverse events. Respectfully, Applicant’s arguments are not persuasive. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613